Case 1:21-cv-04105-JSR Document 14 Filed 06/14/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FIFTH THIRD BANK, N.A.,
Petitioner,
~against-
TODD MEYER, in his capacity
as sellers’ agent for former

stockholders of Celtic
Leasing Corporation,

 

Respondent.

 

 

 

JED S. RAKOFF, U.S.D.J.

2i-cv-4105 (JSR)

ORDER

On June 9, 2021, the parties in the above-captioned case

informed the Court that they had reached a settlement in principle.
Accordingly, the case is hereby dismissed with prejudice, with
leave to any party to move within 45 days from the date hereof to

reopen the case if the settlement is not fully effectuated.

SO ORDERED.
Dated: New York, NY

June 14, 2021

ad

JED S. RAKOFF, U.S.D.J.
